CROSS, Chief Judge
(dissenting).
I must respectfully dissent.
The State of Florida appeals from an order granting the motion of defendant, Frederick Cundiff, to suppress evidence seized as the result of a warrantless search of an automobile.
I am convinced the search by the officers was made upon probable cause and in the belief that because of the possible mobility of the automobile at the time of the search it would have been impracticable to obtain a search warrant. The record reflects that the search was reasonable and the fruits thereof were legally seized. Harris v. United States, 1947, 331 U.S. 145, 67 S.Ct. 1098, 91 L.Ed. 1399; Zap v. United States, 1946, 328 U.S. 624, 66 S.Ct. 1277, 90 L.Ed. 1477; Steele v. United States, 1925, 267 U.S. 498, 45 S.Ct. 414, 69 L.Ed. 757.
I would reverse, vacate and set aside the order suppressing the evidence.